Exhibit 10.1

[insuletcorpa02.gif]




January 6, 2015




Peter Devlin
65 Walnut Ave
Andover, MA 01810
    
Dear Peter:


The purpose of this letter agreement (the “Agreement”) is to set forth the terms
of your separation from Insulet Corporation (“Insulet” or the “Company”).1 The
Transitional Pay and Benefits described below are contingent on your agreement
to and compliance with the terms of this Agreement, including your signing and
not revoking of this Agreement. This Agreement will become effective and
enforceable on the eighth day after you sign it, provided it is not revoked
before that time (the “Effective Date”).


1.
Transition Role. The Company will continue to employ you on an at-will basis. On
a mutually agreed upon date, you will resign as an officer of the Company
(including as a Section 16 officer) and from any other director or officer
positions you hold with any of the Company’s subsidiaries or entities affiliated
with the Company. Effective your resignation date and continuing until April 3,
2015 (the “Transitional Employment Period”), you shall be in a “Transition
Role.” During the Transitional Employment Period, you shall be working a
fulltime assignment focusing on strategic business development efforts. During
the Transitional Employment Period, you shall receive the following Transition
Pay and Benefits: (i) continuation of your base bi-weekly salary of twelve
thousand two hundred thirty dollars seventy seven cents ($12,230.77), subject to
all ordinary payroll taxes and withholdings, in accordance with Insulet’s
payroll policies and procedures; and (ii) continuation of your participation in
Insulet’s employee insurance benefits programs, but only to the extent that you
currently participate in such programs and remain eligible under any applicable
plan document(s). Vesting of any outstanding stock options or restricted stock
units previously granted to you by the Company will continue on account of your
employment during the Transitional Employment Period and will cease as of the
Separation Date.



You specifically acknowledge that the opportunities to remain employed on an at
will basis during the Transitional Employment Period and to receive associated
Transition Pay and Benefits are being provided as part of the separation of your
employment and are in consideration of your agreements, including the release of
claims, included in this Agreement. It is further understood and agreed that no
other benefits or payments of any kind are owed to you other than as set forth
in this Section 1.


2.
Separation of Employment. Your employment with the Company shall terminate on
April 3, 2015, unless you resign on an earlier date or the Company ends the
employment relationship due to your material breach of this agreement “provided,
however, that before taking any such action to end your employment, the Company
will provide you with written notice detailing the alleged material breach and
ten business days to cure the breach. For purposes of this Agreement the actual
last date of your employment whether it is April 3, 2015 or an earlier date
shall be referred to the “Separation Date”. For purposes of clarity, unless you
resign on an earlier date or the Company ends the employment relationship due
solely to a material breach of this Agreement, this agreement will be
enforceable by the parties hereto in accordance with its terms. You acknowledge
that from and after the Separation Date, you have no authority to, and shall
not, represent yourself as an employee or agent of the Company.



On the Separation Date, the Company shall pay your final accrued but unpaid base
salary and any accrued but unused vacation based on your employment through the
Separation Date. You shall be entitled to be reimbursed

1 Except for the obligations set forth in Sections 2 and 3 of this Agreement
which shall solely be the obligations of Insulet Corporation, whenever the terms
“Insulet” or “the Company” are otherwise used in this Agreement, they shall be
deemed to include Insulet Corporation and any related entities (including,
without limitation, any divisions, affiliates, parents or subsidiaries of
Insulet Corporation), and its and their respective current and former officers,
directors, employees, agents, successors and assigns.



--------------------------------------------------------------------------------



for reasonable business expenses incurred prior to the Separation Date in
connection with your employment subject to the Company’s policies and procedures
with respect to expense reimbursement.


3.
Severance Pay and Other Economic Benefits. Provided you enter into and comply
with this Agreement and in exchange for the mutual covenants set forth in this
Agreement, the Company will provide the following:



(i)
The Company will pay you salary continuation in the amount of one year of your
base salary of three hundred eighteen dollars ($318,000), less applicable
deductions and withholdings (“Severance Pay”), payable in substantially equal
installments in accordance with the Company’s payroll practice over twelve (12)
months, beginning on the first payroll date that occurs after the Separation
Date. As used herein, Severance Period means the period from April 4, 2015 to
April 2, 2016.



(ii)
Upon your making a timely COBRA election, the Company will pay the standard
employer portion of your medical and dental insurance premiums until the earlier
of (i) the last day of the Severance Period, (ii) the date you become eligible
for health insurance through another employer, and (iii) the date you otherwise
become ineligible for COBRA (the “Severance Benefits”), provided that you timely
pay your regular employee contribution toward your medical and dental insurance
premiums as required by the Company or its COBRA administrator. The Company’s
obligations under this subsection are contingent on you making a timely COBRA
election. Additionally, the Company shall only be required to continue and
contribute to your medical and dental insurance under this subsection to the
same extent that such insurance is provided to persons employed by the Company.



(iii)
You will be eligible for 2014 bonus which shall be calculated as follows: 70% of
your 2014 bonus will be paid at the level established by the Company’s Board of
Directors based upon the Company’s overall achievement of the quantitative
Company goals for 2014; 30% of your 2014 bonus will be paid at 84% of the target
for your individual Executive Goals for 2014. Payment will be made in Q1
consistent with standard payment practices. In addition payment of a pro-rata
2015 bonus in the amount of thirty nine thousand seven hundred fifty dollars
($39,750) less state and federal income and welfare taxes and any other
mandatory deductions under applicable laws (the “2015 Bonus”), payable in
substantially equal installments in accordance with the Company’s payroll
practice over twelve (12) months, beginning on the first payroll date that
occurs after the Separation Date.



(iv)
Reimburse you up to a maximum of Fifteen Thousand Dollars ($15,000) for
documented expenses incurred for professional outplacement services.

 
4.
Continued Medical Insurance after the Severance Period. After the expiration of
the Severance Period, you will have the right to continue your medical and
dental insurance solely at your own cost pursuant to the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) to the extent you
and your qualified beneficiaries remain eligible. The “qualifying event” under
COBRA shall be the Separation Date.



5.
Acknowledgements. You acknowledge and agree that your entitlement to the
Severance Pay and Severance Benefits is subject to and conditioned upon your
execution, nonrevocation and compliance with this Agreement. You further
acknowledge that the Severance Pay and Severance Benefits provided herein are in
lieu of and intended by both parties to supersede any other right to severance
pay or benefits including without limitation the severance pay and benefits set
forth in the Insulet Amended and Restated Executive Severance Plan, as amended
(hereinafter the “Executive Severance Plan”), a copy of which is attached hereto
as Exhibit A. You further acknowledge and agree that except as set forth herein
in this Agreement (see Section 7(i) below), this Agreement supersedes the
Executive Severance Plan. The Severance Pay and Severance Benefits are not
intended to, and shall not be construed to, constitute a severance plan, and
shall confer no benefit on anyone other than the parties hereto. You further
acknowledge that except for (i) the specific financial consideration set forth
in this Agreement, (ii) earned but unpaid regular wages earned through the
Separation Date, (iii) accrued but unused vacation (which shall be paid to you
in accordance with applicable law), you are not now and shall not in the future
be entitled to any other compensation or benefit including, without limitation,
other wages, commissions, bonuses, incentives, vacation pay, holiday pay, stock
options or other equity, or any other form of compensation or benefit.

 



--------------------------------------------------------------------------------



6.
Unemployment Benefits. You may seek unemployment benefits as a result of the
termination of your employment from the Company, and nothing in this Agreement
impairs that right. Decisions regarding eligibility for and amounts of
unemployment benefits are made by the applicable state unemployment agency, not
by the Company. The Company agrees to provide any and all requested or necessary
documents to enable you to seek unemployment benefits, and further agrees that
it will not take a position that would interfere with your ability to obtain
unemployment benefits as a result of the separation of your employment from the
Company. Nothing in this Section shall be construed to require the Company to
make untruthful statements to a state agency in connection with any claim for
unemployment benefits.



7.
Confidentiality and Other Obligations. You expressly acknowledge and agree to
the following:



(i)
That the provisions of Sections 4 and 9 of the Executive Severance Plan, and
your obligations pursuant to Section 5 of the Executive Severance Plan, are
incorporated herein by reference.



(ii)
That you will promptly return to the Company all the Company documents,
electronic, hardcopy otherwise (and any copies) and other Company property, on
or before the Separation or promptly upon an earlier request by the Company.



(iii)
That you will abide by the terms of the Employee Non-Disclosure and Developments
Agreement and the Non-Competition and Non-Solicitation Agreement both of which
are attached hereto as Exhibit B, the terms of which are hereby incorporated
into this Agreement by reference, and that you otherwise will keep all
confidential information and trade secrets of the Company confidential.



(iv)
That you will abide by any and all common law and/or statutory obligations
relating to protection and non-disclosure of the Company’s trade secrets and/or
confidential and proprietary documents and information.



(v)
That all information relating in any way to this Agreement, including the terms
and amount of financial consideration provided for in this Agreement, shall be
held confidential by you and shall not be publicized or disclosed to any person
or entity (other than an immediate family member, legal counsel, or financial
advisor, provided that any such individual to whom disclosure is made agrees to
be bound by these confidentiality obligations), except as otherwise mandated by
law.



(vi)
During your employment and after the termination of your employment you agree
not to make or cause to be made, directly or indirectly, any statement to any
person disparaging the Company or any of its stockholders, directors, officers
or employees or commenting unfavorable or falsely on the character, business
judgment, services, products, business practices or business reputation of the
Company or any of its stockholder, directors, officers or employees. For its
part, the Company shall instruct its CEO, General Counsel, Chief Financial
Officer, Executive Vice President Human Relations, Chief Operating Officer, Vice
President Sales, Vice President, Marketing, and Board of Directors to not make
any statements that are professionally or personally disparaging about, or
adverse to, your interests, including, but not limited to, any statements that
disparage you, and shall further instruct said officers and directors to not
engage in any conduct that could reasonably be expected to harm professionally
or personally your reputation.



(vii)
To the extent that any of your obligations under Sections 4 and 5 of the
Executive Severance Plan exceed those set forth in Exhibit B, then the
provisions of the Executive Severance Plan shall prevail.



If a court of competent jurisdiction finally determines that you have materially
breached any covenant in this Section 7, the breach shall relieve the Company of
any further obligations under this Agreement and, in addition to any other legal
or equitable remedy available to the Company, shall entitle the Company to end
your employment if you are still employed, and/or to stop providing and/or
recover any Severance Pay and Severance Benefits payable or paid to you (or on
your behalf) pursuant to Section 3 of this Agreement





--------------------------------------------------------------------------------



7.
Cooperation. During the Severance Period, you will make yourself available to
Insulet, upon reasonable notice, either by telephone or, if Insulet believes
necessary, in person to assist Insulet in any matter relating to the services
performed by you during your employment with Insulet including, but not limited
to, transitioning your duties to others at Insulet, and ensuring that all
documentation is recorded fully and completely. Such cooperation shall not be a
service relationship for purposes of any of your outstanding equity.



8.
Release of Claims. You hereby acknowledge and agree that by signing this
Agreement, you are waiving your right to assert any Claim (as defined below)
against the Company arising from acts or omissions that occurred on or before
the date you sign this Agreement. Please note the definition of the Company
contained in footnote 1 of this Agreement.



Your waiver and release is intended to bar any form of legal claim, lawsuit,
charge, complaint or any other form of action (jointly referred to as “Claims”)
against the Company seeking money or any other form of relief, including but not
limited to equitable relief (whether declaratory, injunctive or otherwise),
damages or any other form of monetary recovery (including but not limited to
back pay, front pay, compensatory damages, emotional distress damages, punitive
damages, attorneys’ fees and any other costs). You understand that there could
be unknown or unanticipated Claims resulting from your employment with the
Company and the termination of your employment, and you agree that such Claims
are included in this waiver and release.


Without limiting the generality of the previous paragraph, you specifically
waive and release the Company from any Claims arising from or related to your
employment relationship with the Company or the termination of your employment,
including without limitation:


(i)
Claims under any statute, ordinance, regulation, executive order, common law,
constitution and/or other source of law of any state, country and/or locality
(collectively and individually referred to as “Law”), including but not limited
to the United States, the Commonwealth of Massachusetts and any other state or
locality where you worked for the Company;



(ii)
Claims under any Law concerning discrimination, harassment or fair employment
practices, including but not limited to Massachusetts General Laws Chapter 151B,
Title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq.), 42 U.S.C.
§ 1981, the Age Discrimination in Employment Act (29 U.S.C. § 621 et seq.) and
the Americans with Disabilities Act (42 U.S.C. § 12101 et seq.), each as they
may have been amended through the Effective Date;



(iii)
Claims under any Law relating to wages, hours, whistleblowing, leaves of
absences or any other terms and conditions of employment, including but not
limited to the Family and Medical Leave Act of 1993 (29 U.S.C. § 2601 et seq.),
the Massachusetts Payment of Wages Law (Massachusetts General Laws Chapter 149,
§§ 148, 150), Massachusetts General Laws Chapter 149 in its entirety, and
Massachusetts General Laws Chapter 151 in its entirety (including but not
limited to the minimum wage and overtime provisions), each as they may have been
amended through the Effective Date. You specifically acknowledge that you are
waiving any Claims for unpaid wages under these and other Laws;



(iv)
Claims under any local, state or federal common law theory;



(v)
Claims arising under the Company’s policies or benefit plans; and



(vi)
Claims arising under any other Law or constitution.



This Section 9 shall not release the Company from any obligation expressly set
forth in this Agreement. or preclude you from pursuing any claims to enforce
this Agreement. In addition, nothing in this Agreement operates as a waiver of
or otherwise impacts your (x) vested benefits under the Company’s 401(k) plan,
(y) vested equity under the Company’s stock plan(s), and (z) any rights to
indemnification, whether pursuant to insurance policy including directors and
officers insurance, contract, the Company’s articles of incorporation, by-laws,
and/or charter, or applicable law. You acknowledge and agree that, but for
providing this waiver and release, you would not be receiving the Severance Pay
and/or Severance Benefits provided for in this Agreement.



--------------------------------------------------------------------------------





The Company hereby releases and forever discharges you generally from all known,
or reasonably susceptible of being known, claims, demands, debts, damages and
liabilities of every name and nature that, as of the date when the Company signs
this Agreement, the Company has, ever had, now claims to have or ever claimed to
have had against you (“Company Claims”). This release includes, without
implication of limitation, the complete waiver and release of all Company Claims
arising in connection with your employment with and/or service as an officer
and/or director of the Company and its subsidiaries or affiliates, and/or
separation from employment with and/or service as an officer and/or director of
the Company, provided, however, that notwithstanding the foregoing, the Company
does not release you from any civil claims based on any acts and/or omissions
that satisfy the elements of a criminal offense or claims arising out of any
deliberate misconduct that resulted in injury to the Company (provided that the
Company hereby represents that it knows of no such claims) nor does the Company
release you with respect to any clawback of your compensation to the extent
required by the Sarbanes-Oxley Act (“SOX”), the Dodd-Frank Wall Street Reform
and Consumer Protection Act (“Dodd-Frank”) or any other applicable law.


9.
OWBPA. Because you are at least forty (40) years of age, you have specific
rights under the federal Age Discrimination in Employment Act (“ADEA”) and Older
Workers Benefits Protection Act (“OWBPA”), which prohibit discrimination on the
basis of age. The release in Section 9 is intended to release any Claim you may
have against the Company alleging discrimination on the basis of age under the
ADEA, OWBPA and other Laws. Notwithstanding anything to the contrary in this
Agreement, the release in Section 9 does not cover rights or Claims under the
ADEA that arise from acts or omissions that occur after the date you sign this
Agreement.

        
It is the Company’s desire and intent to make certain that you fully understand
the provisions and effects of this Agreement. To that end, the Company hereby
advises you in writing to consult with legal counsel prior to signing this
Agreement for the purpose of reviewing the terms of this Agreement. Also,
because you are at least age 40, and consistent with the provisions of the
OWBPA, the Company is providing you with twenty-one (21) days to consider and
accept the terms of this Agreement by signing below and returning it to Insulet,
c/o Kathleen Hayes at Insulet, 600 Technology Park Drive, Suite 200, Billerica,
MA 01821. In addition, you may rescind your assent to this Agreement if, within
seven (7) days after you sign this Agreement, you deliver a notice of rescission
to Kathleen Hayes at the Company. To be effective, such rescission must be hand
delivered or postmarked within the seven (7) day period and sent by certified
mail, return receipt requested, to Kathleen Hayes at the Company at the above
referenced address.


Further, consistent with federal laws prohibiting discrimination (the “Federal
Discrimination Laws”), nothing in this Agreement shall be deemed to prohibit you
from challenging the validity of the release set forth in Section 9 under the
Federal Discrimination Laws or from filing a charge or complaint of employment
related discrimination with the Equal Employment Opportunity Commission
(“EEOC”), or from participating in any investigation or proceeding conducted by
the EEOC. However, this Agreement does prohibit you from seeking or receiving
monetary damages or other individual-specific relief in connection with any such
charge or complaint of employment-related discrimination. Further, nothing in
this Agreement shall be deemed to limit the Company’s right to seek immediate
dismissal of such charge or complaint on the basis that your signing of this
Agreement constitutes a full release of any individual rights under the Federal
Discrimination Laws, or the Company’s right to seek restitution or other legal
remedies to the extent permitted by law of the economic benefits provided to you
under this Agreement in the event that you successfully challenge the validity
of this release and prevail in any claim under the Federal Discrimination Laws.
 
10.
Miscellaneous Provisions.



(i)
Except as otherwise expressly provided in this Agreement this Agreement
supersedes any and all other prior oral and/or written agreements, and sets
forth the entire agreement between you and the Company. No variations or
modifications hereof shall be deemed valid unless reduced to writing and signed
by the parties hereto.



(ii)
This Agreement shall be deemed to have been made in the Commonwealth of
Massachusetts, shall take effect as an instrument under seal, and shall be
governed by the law of the Commonwealth of Massachusetts, without giving effect
to conflict of law principles.






--------------------------------------------------------------------------------



(iii)
You agree that any action, demand, claim or counterclaim relating to the terms
and provisions of this Agreement, or to its breach, shall be commenced in
Massachusetts in a court of competent jurisdiction, and you further acknowledge
that venue for such actions shall lie exclusively in Massachusetts and that
material witnesses and documents would be located in Massachusetts. You also
agree that a court in Massachusetts will have personal jurisdiction over you,
and you waive any right to raise a defense of lack of personal jurisdiction by
such a court.



(iv)
Both parties agree that any action, demand, claim or counterclaim arising out of
this Agreement shall be resolved by a judge alone, and both parties hereby waive
and forever renounce the right to a trial before a civil jury.



(v)
If your release of Claims pursuant to Section 9 is found to be unenforceable in
whole or part (except for your release of federal age discrimination Claims,
which shall not be subject to this sentence), the Company will have the option,
in its sole discretion, to enforce the portions of the Agreement found not to be
unenforceable. In the event that any other provision of this Agreement is
determined to be unenforceable in whole or part (including your release of
federal age discrimination Claims), the remainder of the Agreement shall be
enforced in full.



(vi)
The parties intend that all payments and benefits provided for in this Agreement
will be administered in accordance with Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”). To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A, the
provision shall be read in such a manner so that all payments hereunder either
comply with Section 409A or are exempt from Section 409A. All expenses eligible
for reimbursement hereunder shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred.

 
(vii)
This Agreement shall inure to the benefit of and be binding upon the Company and
you, and its and your respective successors, executors, administrators, heirs
and permitted assigns. In the event of your death after the Separation Date but
prior to the provision by the Company of all of the Severance Pay and Other
Economic Benefits described in Section 3 of this Agreement, the Company shall
continue to provide such severance pay and Severance Benefits to your
beneficiary designated in writing to the Company prior to your death (or to your
estate, if you fail to make such designation).



By executing this Agreement, you are acknowledging that you have been afforded
sufficient time to understand the terms and effects of this Agreement and to
consult with legal counsel, that your agreements and obligations hereunder are
made voluntarily, knowingly and without duress, and that neither the Company nor
its agents or representatives have made any representations inconsistent with
the provisions of this Agreement.



--------------------------------------------------------------------------------







If you wish to accept this Agreement, please sign, date and return the enclosed
copy of this Agreement within twenty-one (21) days to Kathleen Hayes at Insulet,
600 Technology Park Drive, Billerica, MA 01821.


 
 
 
Yours very truly,
 
 
 
 
 
 
 
Insulet Corporation
 
 
 
 
 
 
By:
/s/ Patrick J. Sullivan
 
 
 
Patrick J. Sullivan
 
 
 
President & Chief Executive Officer
 
 
 
 
 
/s/ Peter Devlin
 
 
 
Peter Devlin
 
 
 
 
 
 
Dated:
January 6, 2015
 
 
 
 
 
 








